DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 1/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9530762 has been reviewed and is accepted.  The terminal disclaimer has been recorded. As result, a double patenting rejection (non-statutory obvious type double patenting) may be obviated and will not be further detailed below.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: currently independent claim 1, 10 and 17 are allowable because the closest prior art does not appear to disclose, alone or in combination, the limitations of 
“providing a molding compound in the recess of the mask layer, a thickness of the molding compound being equal to a height of the recess, top surfaces of the mask layer, the molding compound, the chip, and the passive component being at a same level” in combination with the other required elements of the claim 1; 
“the mask layer being a conformal layer; forming a molding compound over the mask layer, the molding compound filling the recess, wherein a topmost surface of the chip is level with a topmost surface of the passive component, a topmost surface of the mask layer, and a topmost surface of the molding compound, and wherein the topmost surface of the mask layer is level with the topmost surface of the molding compound between the chip and the passive component” in combination with the other required elements of the claim 10; and 

Specifically, the limitations are material to the inventive concept of the application in hand to reduce layer thickness by forming molding material in the recess of mask layer between chip and other components as shown in figure 3 of the application.
Dependent claims 2-9, 11-16 and 18-20 are respectively dependent on currently amended allowable independent claims 1, 10 or 17. Therefore, claims 2-9, 11-16 and 18-20 incorporate the allowable limitations of claims 1, 10, or 17. Consequently, claims 2-9, 11-16 and 18-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384.  The examiner can normally be reached on Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XIAOMING LIU/              Examiner, Art Unit 2812